Filed 11/4/15 In re E.E. CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                    (San Joaquin)
                                                            ----




In re E.E., a Person Coming Under the Juvenile Court                                         C078798
Law.

THE PEOPLE,                                                                         (Super. Ct. No. 69990)

                   Plaintiff and Respondent,

         v.

E.E.,

                   Defendant and Appellant.




         On May 14, 2013, the minor E.E. attempted to enter an elementary school with the
intent to commit theft. He admitted allegations in a delinquency petition (Welf. & Inst.




                                                             1
Code, § 602) that he had committed second degree burglary (Pen. Code,1 § 459) and
misdemeanor trespass (§ 602, subd. (l)), and was placed on informal probation.
        The minor subsequently admitted violating his probation by leaving home, staying
out over night two times, and by being classified as a habitual truant. The juvenile court
continued probation subject to a 15-day term in the Juvenile Justice Center.
        On February 5, 2015, the minor admitted violating his probation by leaving his
home without permission and threatening his older brother with a replica firearm. The
juvenile court continued the minor as a ward of the court, and continued probation
subject to a 360-day commitment to the San Joaquin County Camp with 86 days of credit
for time served. The minor appeals.
        We appointed counsel to represent the minor on appeal. Counsel filed an opening
brief that sets forth the facts of the case and requests this court to review the record and
determine whether there are any arguable issues on appeal. (People v. Wende (1979)
25 Cal. 3d 436; see In re Kevin S. (2003) 113 Cal. App. 4th 97, 118, 119 [delinquency
appeals subject to Wende procedures].) The minor was advised by counsel of the right to
file a supplemental brief within 30 days of the date of filing of the opening brief. More
than 30 days elapsed, and we received no communication from defendant. Having
undertaken an examination of the entire record, we find no arguable error that would
result in a disposition more favorable to defendant.




1   Undesignated statutory references are to the Penal Code.

                                              2
                                 DISPOSITION

     The judgment is affirmed.



                                               HULL   , Acting P. J.



We concur:



     MURRAY             , J.



     RENNER             , J.




                                     3